PER CURIAM
International Paper Co. has filed a petition for review and SAIF and Bohemia, Inc., have filed a motion for reconsideration of our opinion. 91 Or App 91, 754 P2d 589 (1988). We deny reconsideration on the petition. We allow reconsideration on the motion for the purpose of modifying our opinion by expressly finding that claimant’s present disability is due to an aggravation of a compensable injury which he suffered while he was employed by International Paper. The additional benefits due under our former opinion are payable by International Paper.
Reconsideration on petition for review denied; motion for reconsideration allowed; opinion modified and adhered to as modified.